BUDGE, J.
This appeal is from a judgment denying appellant a decree of divorce. The court found that “plaintiff had not been a bona fide resident of the state of Idaho for a period of one year immediately preceding the filing of his complaint herein.” The only question involved is the sufficiency of the evidence to sustain this finding, the court having found in favor of appellant upon all other material issues. We have carefully examined the record and reach the conclusion that the finding complained of is not supported by the evidence.
The judgment is reversed and the cause remanded, with instructions to the court to amend its findings according to the view herein expressed and enter judgment in favor of appellant. No costs are awarded.
Morgan, C. J., and Rice, J., concur.